Citation Nr: 0929073	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  93-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the maxilla, prior to January 25, 
1996; in excess of 10 percent from January 25, 1996; and in 
excess of 30 percent from May 27, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to November 
1967, from March 1968 to October 1969, and from January 1970 
to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), which 
denied an increased (compensable) rating for the Veteran's 
service-connected residuals of a fracture of the maxilla.  
The claim has undergone a great deal of development and 
adjudication since that time, to include being remanded by 
the Board in October 1995, September 2000, February 2004, and 
March 2007.  In November 1995, the case was transferred to 
the New Orleans, Louisiana Regional Office (RO).  

In April 2003, the Veteran testified at a Board hearing in 
Washington, D.C. before the undersigned Acting Veterans Law 
Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2007 Remand, the Board noted that on three 
occasions, a VA dental examiner had stated that evaluation of 
the Veteran's temporomandibular joint pain and popping by an 
oral surgeon was "strongly recommended."  The Board further 
noted that an examination by an oral surgeon had not been 
done, and directed that, on remand, the Veteran should be 
provided an examination by an oral surgeon.  

The Board's Remand stated, "The Board further notes that as 
far back as the Court's December 1999 decision, it has 
insisted that the record include findings as to the impact of 
pain, fatigability, and excessive weakness on 
temporomandibular motion."  Citing DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995)); 38 C.F.R. §§ 4.40, 4.45; see also 
Board's Remands, dated in September 2000, and February 2004.  

The Board therefore directed, in part, that the oral surgeon 
should provide a complete and detailed discussion with 
respect to any weakness, fatigability, incoordination, 
restricted movement, or pain on temporomandibular motion, 
that the oral surgeon should also provide a description of 
the effect, if any, of the Veteran's pain on the function and 
movement of his temporomandibular joint.  

A review of the claims files shows that in September 2008, 
the Veteran was afforded a VA examination.  The examination 
report contains findings as to the inter-incisal opening, but 
it does not contain any findings as to the impact of pain, 
fatigability, and excessive weakness on temporomandibular 
motion.  Alternatively stated, it does not contain findings 
pertaining to functional loss that are sufficient for 
adjudication of the claim.  

The Veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  Under the circumstances, the Board has 
no choice but to remand the claim once again to ensure 
compliance with due process.  Accordingly, on Remand, the 
Veteran must be afforded another examination by an oral 
surgeon to determine the severity of his service-connected 
residuals of a fracture of the maxilla, to include findings 
as findings as to the impact of pain, fatigability, and 
excessive weakness on temporomandibular motion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

As a final matter, the September 2008 VA examination report 
notes, "The veteran is not questioning his service-connected 
rating and was confused about the appointment."  However, 
there is nothing to show that this appeal has been withdrawn.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should have the Veteran 
undergo an examination by an oral surgeon 
to determine the severity of his service-
connected residuals of a fracture of the 
maxilla.  The claims folder should be 
provided to and reviewed by the oral 
surgeon, who should discuss the following:  

a.) All signs and symptoms of the service-
connected residuals of a fracture of the 
maxilla should be described in detail.  

b.) The oral surgeon should quantify, in 
millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any, as well as any 
interference with mastication or speech.  

c.) The oral surgeon should provide a 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on temporomandibular motion.  The 
oral surgeon should also provide a 
description of the effect, if any, of the 
Veteran's pain on the function and 
movement of his temporomandibular joint.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The oral 
surgeon is to specifically indicate any 
additional range of motion lost in actual 
numbers and millimeters.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




